To vacate an order closing proofs in a case where an order had been entered March 18, 1895, providing for the taking of proofs within sixty days. At the expiration of that time another like order was entered. Complainant commenced to take proofs in June and concluded July 9, when the further taking of proofs was postponed until July 31 and again until August' 6, when upon application by defendants a further extension of time was granted by the circuit court commissioner. Complainant thereupon entered an order closing proofs, which the Circuit Court refused to vacate.
Granted, without costs, February 7, 1896.